Citation Nr: 1704082	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  08-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 21, 2011. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating determination of the Department of Veterans Affairs (VA) Reginal Office (RO) located in Oakland, California, which denied service connection for a right hip disability.  

The Veteran testified at a June 2014 Board videoconference hearing, the hearing transcript is of record.  

The TDIU claim was added to the Veteran's appeal as part of a September 2014 Board decision as the issue had been raised in the context of a May 2014 statement and during the course of hearing testimony.  

The Board had previously remanded the appeal for service connection for a right hip disability and a TDIU in September 2015, December 2015, and again in July 2016.  Unfortunately, the Board finds that an additional remand is necessary to ensure compliance with the Board's prior remand orders.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In its July 2016 remand, as to the issue of service connection for a right hip disability, the Board requested that the examiner identify all currently diagnosed right hip disabilities, to include right iliopsoas tendonitis, diagnosed by VA in 2008, and right trochanteris bursitis, diagnosed in 2009.  The Board noted that even if the right iliopsoas tendonitis and right trochanteric bursitis had resolved, an opinion addressing the etiology of such diagnoses was still necessary.  The Board requested that the examiner state whether it was at least as likely as not that any currently diagnosed right hip disability, to include right iliopsoas tendonitis and right trochanteric bursitis, was incurred in service.  The examiner was also requested to state whether it was at least as likely as not that any currently diagnosed right hip disability, to include right iliopsoas tendonitis and right trochanteric bursitis, was caused or aggravated (permanently worsened in severity beyond the normal progress of the disease) by the Veteran's service-connected lumbar spine disability.  

In September 2016, the requested opinion was obtained.  A review of the opinion reveals that the examiner, while addressing the issues of service connection for a right hip disability as secondary to the service-connected lumbar spine disability both on the basis of causation and aggravation, did not address the issue of direct service connection, as was required in the July 2016 Board remand.  The Board notes that service treatment records reveal that the Veteran complained of right hip pain in March 2002, with an assessment of possible sacral iliac joint pain being made.  The Board further observes that on his May 2005 service separation report of medical history, the Veteran reported having lower back pain that shot through his entire right leg.  Given the inservice notations, the Board has no alternative but to remand this issue for further development, to include obtaining an addendum opinion on the issue of direct service connection.  

As to the claim for a TDIU prior to January 11, 2011, the Board notes that in the prior remand, the Board indicated that VA treatment records reported that the Veteran noted working as a mail carrier for the U.S. Postal Service beginning in July 2008 and that in November 2008 and June 2009, he indicated that he worked full-time at the post office.  The Board then observed that VA treatment records indicated that the Veteran was unemployed as of January 2011.  In addition to the Board requesting that the Veteran provide information about employment for 2009 and 2010 in the July 2016 remand, the Board also requested that the file be reviewed and that an examiner provide an opinion about whether it was at least as likely as not that the Veteran was unable to secure or maintain substantially gainful employment as a result of the combined effect of his service-connected disabilities prior to January 21, 2011.  

While the Veteran was requested to provide additional employment information for the years 2009 and 2010, and has not done so to date, the VA examination opinion prepared in conjunction with the TDIU issue, dated in September 2016, noted the Veteran's prior work history as reported in VA treatment records.  The examiner observed that in a September 2006 treatment record, the Veteran reported that he had only worked for a couple weeks since his discharge from the military.  He further observed that in an October 2008 VA examination report, it was noted that the Veteran had been working part-time for the Post Office for just a couple of months.  He also noted that in a November 2008 treatment record, it was indicated that the Veteran worked full-time and that it was difficult to make treatment sessions due to the travel time.  He further observed that in a June 2009 VA note, it was indicated that the Veteran currently was employed two days per week by the USPS and he stated that he felt most confused and lost his concentration and focus while working.  The examiner also noted that in an August 2009 treatment record,  it was reported that with the exception of his very part-time job (he was a mail carrier who worked a total of 6 hrs/week -(3 hrs on Friday and 3 hrs on Saturday), the Veteran spent his days "at home doing nothing".  The examiner further observed that in an August 2010 VA treatment record, it was reported that the Veteran was not working but was taking 12 units of accounting online through College of the Sequoias in Visalia.  

The Board notes that marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Given the work history reported in various treatment records, the Board is of the opinion that an attempt should be made to obtain the Veteran's employment history, to include hours worked and compensation, from the U.S. Postal Service from January 2007 to the present, as it will give a through indication of the Veteran's work history during this time period.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Obtain from the U.S. Postal Service the employment work history of the Veteran, to include periods of employment, hours worked during those periods, compensation paid during these time periods, and hours of leave taken during these time periods for the time period covering January 1, 2007 to January 21, 2011. 

3.  As it relates to the issue of service connection for a right hip disability, return the record to the VA examiner who provided the September 2016 VA examination report with regard to the etiology of any current right hip disorder.  Following a complete review of the record, to include any additional treatment records added to the record as a result of this remand, request that the examiner provide the following opinion:  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed right hip disorder, to include right iliopsoas tendonitis, diagnosed in 2008, and trochanteric bursitis, diagnosed in 2009, was incurred in, or is otherwise related to the Veteran's period of service, to include complaints of possible right hip and low back involvement with an assessment of possible sacroiliac joint pain being made in March 2002, and the Veteran's reports of back pain shooing down his entire leg noted in his March 2005 service separation report of medical history.

Complete detailed rationale is requested for each opinion that is rendered.  

If the examiner is not available, provide the record to a qualified examiner to provide the necessary opinion along with appropriate rationale to support that opinion.  

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

